     Case 20-50713-BLS       Doc 6-1   Filed 09/14/20   Page 1 of 4




EXHIBIT A




DOCS_LA:332314.1 31270/002
              Case 20-50713-BLS           Doc 6-1    Filed 09/14/20      Page 2 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 7

HERITAGE HOME GROUP, LLC, et al.1                           Case No. 18-11736 (BLS)

                             Debtors.                       (Jointly Administered)



ALFRED T. GIULIANO, in his capacity as                      Adv. Proc. No. 20-50713 (BLS)
Chapter 7 Trustee of HERITAGE HOME
GROUP, LLC, et al.,

                             Plaintiff,

vs.

LEVEL 3 COMMUNICATIONS, LLC,

                             Defendant.

                  STIPULATION FURTHER EXTENDING DEADLINE FOR
                    DEFENDANT TO RESPOND TO THE COMPLAINT

         Plaintiff Alfred T. Giuliano, in his capacity as chapter 7 Trustee of Heritage Home

Group, LLC, et al. (the “Plaintiff”)and Defendant Level 3 Communications, LLC (the

“Defendant”) in this adversary proceeding, by and through their respective counsel, hereby

stipulate and agree as follows:

         1.      On July 16, 2020, the Plaintiff filed the Complaint for Avoidance and Recovery

of Preferential Transfers Pursuant to 11 U.S.C. §§ 547 & 550 (the “Complaint”) in the above

captioned adversary proceeding against the Defendant.

1
  The Debtors in these cases, along with the last four digits of each Debtor’s tax identification numbers,
are: Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc. (7206);
HHG Real Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate
headquarters was located at 1925 Eastchester Drive, High Point, North Carolina 27265.



DOCS_LA:332314.1 31270/002
             Case 20-50713-BLS          Doc 6-1     Filed 09/14/20      Page 3 of 4




        2.       On August 14, 2020, the Parties filed a stipulation to extend the time to answer

the Complaint [Docket No. 4].

        3.       The deadline for the Defendant to answer, move or otherwise respond to the

Complaint was scheduled for September 12, 2020.

        4.       The Plaintiff has agreed to give the Defendant an extension of approximately

thirty (30) days so that the deadline for the Defendant to answer, move or otherwise respond to

the Complaint shall be October 12, 2020.

        5.       This Stipulation is without prejudice to the rights of the parties to seek a further

continuation of this deadline.

        6.       This Stipulation may be executed by facsimile and in any number of counterparts,

each of which when so executed shall be deemed an original, but all such counterparts shall

constitute but one and the same Stipulation.

Dated: September 11, 2020                  PACHULSKI STANG ZIEHL & JONES LLP
       Wilmington, Delaware
                                           /s/ Peter J. Keane
                                           Bradford J. Sandler (DE Bar No. 4142)
                                           Andrew W. Caine (CA Bar No. 110345)
                                           Peter J. Keane (DE Bar No. 5503)
                                           Steven W. Golden (TX Bar No. 24099681)
                                           919 North Market Street, 17th Floor
                                           P.O. Box 8705
                                           Wilmington, DE 19899-8705 (Courier 19801)
                                           Telephone: (302) 652-4100
                                           Facsimile: (302) 652-4400
                                           Email:      bsandler@pszjlaw.com
                                                       acaine@pszjlaw.com
                                                       pkeane@pszjlaw.com
                                                       sgolden@pszjlaw.com

                                           Counsel to Plaintiff, Alfred T. Giuliano, Chapter 7
                                           Trustee for the Estates of Heritage Home Group, LLC,
                                           et al.



                                               2
DOCS_LA:332314.1 31270/002
             Case 20-50713-BLS   Doc 6-1   Filed 09/14/20   Page 4 of 4




                                   TROUTMAN PEPPER HAMILTON SANDERS
                                   LLP

                                   /s/ Henry Jaffe
                                   Henry Jaffe (DE 2987)
                                   Kenneth A. Listwak (DE 6300)
                                   1312 Market Street
                                   PO Box 1709
                                   Wilmington, DE 19899-1709
                                   E-mail: henry.jaffe@troutman.com
                                           kenneth.listwak@troutman.com

                                   Counsel for Defendant




DOCS_LA:332314.1 31270/002
